Citation Nr: 0711141	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left tibia/ fibula fracture, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for mechanical low 
back pain with sciatica and disc bulging, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to May 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a claim for an increased 
rating for residuals of a left tibia/fibula fracture, and 
assigned a disability rating of 20 percent, effective 
February 11, 2002, the date of the claim; and continued a 20 
percent disability evaluation for mechanical low back pain 
with sciatica and disc bulging and a 10 percent evaluation 
for hammertoes, left foot.

A timely substantive appeal was not filed for a claim of an 
increased rating for evaluation of hammertoes, left foot.  
Thus, the two issues shown on the title page are the only 
issues on appeal. 


FINDINGS OF FACT

1.  Residuals of a left tibia/fibula fracture are currently 
manifested with pain and 30 degrees of plantar flexion; 10 
degrees of dorsiflexion; 10 degrees of inversion and 15 
degrees of eversion.

2.  A disability of mechanical low back pain with sciatica 
and disc bulging, currently manifests with 60 degrees of 
flexion; 25 degrees right and left bending; 5 degrees of 
extension; and 5 degrees of left and right rotation; as well 
as spasm and stiffness in the lower back.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
left tibia/ fibula fracture, in excess of 20 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2006). 
2.  The criteria for an increased rating for mechanical low 
back pain with sciatica and disc bulging, in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (before September 23, 2002 and September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002, January 2003 and March 2005.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.41a, Diagnostic Code 5262 (2006) 

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006)

 

The Spine

529
3
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25. separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

529
3
Intervertebral disc syndrome:

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months
6
0

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months
4
0

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003)

Note (1): For purposes of evaluations under diagnostic code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestation" means orthopedic and neurologic signs and 
symptoms form intervertebral disc syndrome that are present 
constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome


***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20


Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2006)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006)

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

   
38 C.F.R. § 4.71a Plate V (2006)

Tibia/fibula - Factual Background and Analysis

The veteran is seeking a higher disability evaluation for his 
tibia/ fibula disability.  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

The veteran's tibia/fibula disability is currently rated as 
20 percent disabling, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  This particular Diagnostic Code 
provides for a 20 percent evaluation where the evidence shows 
impairment of the tibia and fibula, with a moderate knee or 
ankle disability.  

However, to give the veteran every consideration in 
connection with the matter on appeal, the Board has, as the 
RO has done, considered all potentially applicable diagnostic 
codes under section 4.71a in rating the left ankle 
disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case").

In addition, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repetitive use and during 
flare-ups is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R.  §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

The Board has reviewed the medical evidence presented in this 
appeal and finds that the assignment of a disability rating 
higher than 20 percent is not warranted.  

VA outpatient treatment records for the applicable period of 
review are negative for treatment of a left tibia/fibula 
impairment.  The veteran has undergone two VA examinations 
for evaluation of his left ankle disability.  At VA 
examination in November 2002, the veteran was noted to have 
continued pain in his left ankle.  Upon objective 
examination, the veteran was able to demonstrate 30 degrees 
of plantar flexion; 10 degrees of dorsiflexion; and 10 
degrees inversion; and 20 degrees of eversion with his left 
foot.  He had pain in his left foot upon attempting to squat, 
and poor heel and toe rising.  

The diagnoses were possible sympathetic dystrophy of the left 
foot and residual pain, secondary to the fractured ankle.  
The examiner noted that while not demonstrated during the 
physical examination, the stressing of the ankle caused pain 
and would therefore cause a decrease in functional activity, 
but the examiner could not estimate the degree of impairment.  
X-rays showed an old healed fracture of the distal tibial 
shaft, with mild degenerative changes in the ankle joint.

November 2002 VA outpatient treatment records reveal that 
during evaluation of a left foot problem, the examiner 
observed that range of motion of the left ankle included 
dorsiflexion to 90 degrees, and plantar flexion to 25 degrees 
with pain.  Left lower extremity muscle strength was 
diminished to approximately +3 to +4/5 with guarding due to 
pain radiating to the left lower extremity from the low back.

At VA examination in April 2005, the veteran reported 
constant pain and decreased range of motion in left ankle, 
secondary to the fracture trauma.  He reported occasional 
flare-ups of left ankle pain, which caused restriction of his 
daily activities and additional limitation of motion.  He 
used no assistive devices.  

Physical examination of the ankle showed one-third of an inch 
of shortening.  Range of motion in the left ankle was 30 
degrees of plantar flexion; 10 degrees of dorsiflexion; 10 
degrees of inversion and 15 degrees of eversion; compared to 
40 degrees of plantar flexion; 20 degrees of dorsiflexion; 20 
degrees of inversion and 5 degrees of eversion in the right 
ankle.  Repeated motion caused an increase in pain, but no 
additional loss of motion, weakness, and fatigability, lack 
of endurance or incoordination.  The diagnosis was fracture 
of the left fibula and tibia with chronic tendonitis, 
myositis, and capsulitis of the left ankle.  

To warrant an evaluation higher than 20 percent under 
Diagnostic Code 5262, the evidence must show either a marked 
disability of the tibia/fibula (30 percent); or nonunion of 
the tibia and fibula (40 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).  Based upon the evidence, the 
Board finds that the current severity of the veteran's left 
tibia/fibula is appropriately rated as 20 percent disabling, 
pursuant to Diagnostic Code 5262.  

The Board observes that the range of motion of the left 
ankle, while limited, does not reflect a marked disability of 
the tibia/fibula.  The evidence from the most recent VA 
examination in April 2005 showed plantar flexion was to 30 
degrees, only 15 degrees less than a normal range of ankle 
motion.  Dorsiflexion was not markedly less than normal range 
of motion either.  In addition, the Board notes that the 
veteran does not require any assistive devices to ambulate 
and has not received treatment specifically for his 
tibia/fibula disability since the date of his increased 
rating claim.  In addition, there is no evidence of a 
malunion of tibia/fibula, which would allow for a 40 percent 
rating under Diagnostic Code 5262.  In addition, 

In considering other applicable diagnostic codes, the Board 
observes that the veteran was not found to have ankylosis of 
the left ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2006).  Finally, Diagnostic Codes 5271, 5272, 5273, 5274, 
and 5275 (2006) do not allow for evaluations in excess of 20 
percent.  Therefore, these diagnostic codes are not for 
application in this case.  In summary, the veteran's left 
ankle disability does not warrant an evaluation in excess of 
20 percent using all rating criteria in effect for 
disabilities of the tibia/fibula or the ankle. 

Having considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), it is evident that the 
disability picture for the veteran's tibia/fibula disability 
does not nearly approximate the criteria for higher ratings 
than assigned.



Low back pain - Factual Background and Analysis

The veteran is currently in receipt of a 20 percent 
evaluation for his mechanical low back strain.  He contends 
that he is entitled to a disability rating higher than 20 
percent.

The regulations for rating the veteran's disability of the 
spine were changed, effective September 23, 2002, and 
September 26, 2003.  In the May 2005 Supplemental Statement 
of the Case, the RO informed the veteran of the changes in 
the regulations and criteria for rating disabilities of the 
spine, and evaluated the veteran under both the old and new 
regulations.  

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.   

After comparing the cumulative evidence, it is apparent that 
an evaluation in excess of 20 percent is not warranted under 
either the old criteria or revised criteria for any period of 
this appeal.  

In order to warrant a disability rating higher than 20 
percent under the old regulations, the evidence would have to 
show either: severe limitation of motion of the lumbar spine 
(See Diagnostic Code 5292, effective prior to September 
2003); or severe intervertebral disc syndrome with recurring 
attacks (See Diagnostic Code 5293, effective prior to 
September 2002); or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (See 
Diagnostic Code 5293, effective prior to September 2003); or 
severe lumbosacral strain with evidence of listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or loss of lateral 
motion with osteo-arthritic changes (See Diagnostic Code 
5295, effective prior to September 2003). 

Under the revised criteria, specifically Diagnostic Codes 
5235-5243, to rate the next highest disability rating, which 
is 40 percent, the evidence must show: unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months. 

VA outpatient treatments between January 2001 and September 
2003 reflect the veteran's complaints of chronic low back 
pain, and the ongoing use of analgesic prescription 
medications.  The veteran back pain medications were noted to 
have limited effect on his pain.  In February 2003, the 
examiner that the veteran had paraspinal pain due to poor 
posturing.

The veteran underwent a VA examination in November 2002.  
Range of motion included forward flexion to 45 degrees; 
extension to 5 degrees; lateral flexion 20 degrees to the 
right and left.  There were no reflex, sensory or motor 
defects were noted in the lower extremities.  Straight leg 
test was negative.  There was marked paralumbar spasm.  The 
examiner stated that repeated motion of the back caused pain 
and would therefore cause a decrease in functional activity- 
however; this finding was not demonstrated during the 
physical examination.  X-rays showed pars defect at L5 and 
grade 1 spondylolithesis of L5 on S1.

Thus, the Board observes that under the old criteria the 
objective medical evidence does not indicate marked or 
severely limited motion, or severe lumbar strain which would 
allow for a rating in excess of 20 percent under alternate 
Diagnostic Codes 5292 and 5295 (See Diagnostic Code 5292 and 
5295 effective prior to September  2003).  In addition, there 
is no evidence of severe intervertebral disc syndrome with 
recurring attacks (See Diagnostic Code 5293, effective prior 
to September 2002); or incapacitating episodes from 
intervertebral disc syndrome, which are shown to have lasted 
a total of 4 weeks, but less than 6 weeks over the prior 12-
month period, to allow for a rating in excess of 20 percent.  
(See Diagnostic Code 5293, effective prior to September 
2003). 

Having considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), it is evident that the 
disability picture for the veteran's low back disability does 
not nearly approximate the criteria for higher ratings than 
assigned, for the period prior to September 26, 2003.

The applicable criteria for spine disabilities were revised 
in September 26, 2003.  To warrant higher disability ratings 
under the revised criteria the evidence must show either: 
unfavorable ankylosis of the entire cervical spine(for a 30 
percent rating); or, unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine (for a 40 percent rating); or; 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (for a 60 percent rating).

VA outpatient treatment records since September 2003 up 
through 2005 show continued evaluation for chronic low back 
pain, with regularly prescribed analgesic medication.  A 
record of a November 2003 initial evaluation for a VA pain 
clinic, noted that the veteran complained of throbbing low 
back pain.  The physician was unable to conduct lower back 
and cervical range of motion tests due to generalized 
tightness and tensing.  The sensory responses were noted as 
inconsistent and unreliable for the lower extremities.  Gait 
was characterized with inconsistent antalgic patterns which 
were much improved when the examiner's attention was not 
known to the patient.  There was no localized muscle wasting.  
Deep tendon reflexes were symmetrical and hyperactive.  MRI 
indicated mild degenerative changes of the lumbar spine, 
several bulging lumbar discs and one cervical disc, without 
central spinal canal stenosis of exiting nerve root 
impingement.

A January 2005 clinical record reflects inconsistent sensory 
examination, no cervical or lumbar paraspinal spasms.  Other 
2005 records note complaints of pain in multiple 
distributions described as burning, paresthesias, but mainly 
stiffness and spasms in the lower back.  A February 2005 
neurology record also indicates an inconsistent sensory 
examination, but normal muscle tone 5/5 bilaterally, with 
some give-way weakness, no cervical or lumbar paraspinal 
spasm, and tenderness to palpation at various trigger points.  
MRIs showed no spinal stenosis.
At VA examination in April 2005, examination of the back 
showed good heel and toe rising.  The veteran's range of 
motion was 60 degrees flexion; 25 degrees right and left 
bending; 5 degrees extension; and 5 degrees left and right 
rotation, all with pain.  There were no reflex or motor 
defects.  There was decreased sensation in L5 root, lower 
extremity.  Straight leg tests were negative.  There was good 
gluteal tone and the spine was straight, and pelvis level.  
Paralumbar spasm was noted.  Repeated motion caused an 
increase in pain in his back and a decrease in range of 
motion, by 15 degrees.  There was increased fatigability, 
lack of endurance associated with repeated motion; however no 
incoordination or weakness.  Diagnosis was mechanical back 
syndrome, moderately severe.  The examiner noted that the 
veteran worked as a delivery driver.  His back pain has a 
mild to moderate effect on his ability to perform his 
occupational duties.  

Based upon the evidence, the Board finds that the current 
severity of the veteran's low back disability does not 
warrant a disability evaluation higher than 20 percent under 
either the old or the revised regulations addressing back 
pathology.  Under the old regulations, the evidence does not 
indicate marked or severely limited motion, or severe lumbar 
strain, nor is there evidence of severe intervertebral disc 
syndrome with recurring attacks or incapacitating episodes 
from intervertebral disc syndrome, which are shown to have 
lasted a total of 4 weeks, but less than 6 weeks over the 
prior 12-month period, to allow for a rating in excess of 20 
percent.  Hence under the old regulations, a higher rating 
cannot be justified.  

In applying the revised regulations, there is no evidence of 
unfavorable ankylosis of the veteran's entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  See Diagnostic Codes 5235-5242.  At the most recent 
VA examination, the veteran demonstrated forward flexion of 
the lumbar spine to 60 degrees, which is higher than the 
range necessary for a 40 percent rating.  In addition, even 
considering that the veteran only has 45 degrees of forward 
flexion during flare-ups, it is still a range of motion in 
excess of the criteria for a higher rating.

In addition, while there is evidence of intervertebral disc 
syndrome, VA treatment records do not reflect a history of 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 during the past 12 months, where 
bedrest and treatment were required by a physician.  
Therefore, a disability rating higher than 20 percent is not 
warranted.

The Board also finds the veteran is not entitled to a 
separate evaluation pursuant to Note 1 of the General Rating 
Schedule, as the examination and treatment records indicated 
no bowel complaints, erectile dysfunction or bladder 
complaints.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the veteran's lumbosacral strain do 
not nearly approximate the criteria for higher ratings than 
assigned, for any of the periods under review.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

An increased rating for residuals of a left tibia/fibula 
fracture, currently evaluated as 20 percent disabling, is 
denied.

An increased rating for mechanical low back pain with 
sciatica and disc bulging, currently evaluated as 20 percent 
disabling, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


